Citation Nr: 1510911	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-03 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than May 15, 2009 for the award of service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to October 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2011; a statement of the case was issued in January 2013; and a substantive appeal was received in January 2013.   

In an August 1985 rating decision, the RO granted service connection for residuals of a head injury.  At that time, the only recognized residual was a scar.  The RO denied service connection for a psychiatric disability and for headaches.  The Veteran appealed, and in in August 1986, the Board likewise denied service connection for a psychiatric disability and headaches.  

In May 2009, the Veteran filed an increased rating claim for the residuals of his head injury.  The RO issued an October 2009 rating decision in which it increased the Veteran's rating for the scar from 0 percent to 30 percent, effective May 15, 2009 (the date of receipt of the claim).  The RO deferred the issue of whether compensation for a TBI was warranted.  

In March 2010, the RO granted service connection for a TBI effective March 15, 2009 (the RO miscalculated the effective date as March 15, 2009 instead of May 15, 2009).  In October 2010, the RO issued a rating decision in which it granted service connection for a mood disorder (claimed as posttraumatic stress disorder (PTSD)).  The Veteran did not file notice of disagreements with either rating decision.

In March 2011, the RO issued a rating decision in which it increased the Veteran's TBI rating to 40 percent effective October 27, 2010 (the date that the Veteran's total disability rating based on individual unemployability (TDIU) claim was received).  

In May 2011, the Veteran filed a claim of clear and unmistakable error (CUE) with respect to the March 2010 rating decision that granted service connection for a TBI.  He claimed that his symptoms have been the same since service and that the TBI should date back to October 26, 1984.  

The RO issued a November 2011 rating decision in which it corrected the error in assigning the effective date March 15, 2009, when it should have been May 15, 2009.  As noted above, a notice of disagreement was received in December 2011; a statement of the case was issued in January 2013; and a substantive appeal was received in January 2013.   
  
The Board notes that the Veteran and the RO have characterized the issue on appeal as a claim for an earlier effective date for an increased rating.  Although the Veteran's May 2009 claim was for an increased rating (for residuals of head injury), the rating decision to which the Veteran has taken issue was a March 2010 decision that granted service connection for a TBI.  Consequently, the Board has characterized the issue to reflect this.    


FINDINGS OF FACT

The Veteran's claims of service connection for headaches and a psychiatric disability (subsequently deemed as residuals of a TBI) were denied by the Board in August 1986.  The Veteran filed a claim to reopen in May 2009; a TBI was first diagnosed in 2009.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than May 15, 2009, for the grant of service connection for a TBI, have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In an October 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The duties to notify and to assist have been met.  

Earlier Effective Dates

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based on new and material evidence following a prior final denial, other than service department records, is the date of receipt of a new claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet.App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.


Analysis

The Board issued an August 1986 decision in which it denied service connection for the Veteran's headaches and psychiatric disabilities as residuals of a head injury sustained in service.  The Veteran did not appeal this decision.  Consequently, the Board decision became final.

Moreover, the RO issued a March 2010 rating decision in which it granted service connection for a TBI, and assigned a 10 percent rating effective March 15, 2009.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of its issuance.  Consequently, the March 2010 rating decision also became final.  

The effective date of a claim reopened after a final disallowance will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In this case, entitlement arose when a TBI was diagnosed and attributed to service (December 28, 2009) and his claim was received on May 15, 2009.  There is no basis upon which to award an effective date earlier than May 15, 2009.

The Veteran, in his August 2013 Informal Hearing Presentation, acknowledged that "it might be procedurally impossible to validate an earlier effective date to 1984" but that "there is a remote possibility of substantiating an informal claim for increase based on the Veteran's VA treatment records which first notated the necessary requirements for a high rating."  

The Board notes that the treatment reports that are more contemporaneous to the in-service injury include headaches and a psychiatric disability.  These symptoms have subsequently been attributed to an in-service TBI.  Even if these records were construed as an informal claim, an earlier effective date would be precluded because of the intervening final Board decision (which essentially found that the Veteran's symptoms of headaches and a psychiatric disability were not related to service).  

The Board is precluded by statute and regulation from assigning an effective date prior to May 15, 2009 for the grant of service connection for a TBI.  Accordingly, the preponderance of the evidence is against the claims for an effective date earlier than May 15, 2009. As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than May 15, 2009, for service connection for a TBI is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


